Citation Nr: 0123930	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  98-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the residuals 
of an injury to the upper thoracic spine, currently evaluated 
as 20 percent disabling.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to May 
1986.

This appeal arose from June 1995 and May 1997 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied an increased 
evaluation for the service-connected thoracic spine disorder 
and which denied entitlement to service connection for PTSD, 
respectively.  In January 1996, a rating action was issued 
which increased the evaluation assigned to the thoracic spine 
disorder to 20 percent.

The veteran had requested to appear before a Member of the 
Board of Veterans' Appeals (Board) for a personal hearing.  
This hearing was scheduled for September 10, 2001; however, 
the veteran failed to report for the hearing.


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD which can 
be related to her period of service.

2.  The veteran's service-connected thoracic spine injury 
residuals are manifested by no more than moderate limitation 
of motion, with some pain at the extremes of flexion and 
extension.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.304(f) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an increased evaluation for the service-
connected residuals of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.20, 4.45, Codes 5291(2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See 
38 U.S.C.A. § 5103A (West. Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has afforded the veteran 
several VA examinations in relation to her claims and has 
obtained her outpatient treatment records.  The RO has also 
made every effort to obtain all pertinent service records.  
She was afforded the opportunity to report for a hearing 
before the Board; however, she failed to report to the 
scheduled hearing.  The VA's duty to notify the veteran of 
the evidence necessary to substantiate her claims has also 
been met.  38 U.S.C.A. § 5103 (West. Supp 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO informed her of the need for such 
evidence in the statement of the case and the supplemental 
statements of the case.  


I.  Entitlement to service connection for 
PTSD

The Board observes that eligibility for a PTSD service 
connection award requires the presence of three elements, 
according to VA regulations:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (which 
states that the diagnosis must conform to the DSM-IV and must 
be supported by the findings on the examination report); (2) 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  This 
section provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  

The veteran has alleged in this case that service connection 
for PTSD should be awarded as a consequence of a sexual 
harassment suffered in service.  Specifically, she has 
alleged that a superior officer made suggestive remarks and 
fondled her on more than one occasion.  The last time this 
was done, she hit the officer who then struck her in the 
face.  She stated that she filed charges and appeared before 
a court; however, she indicated that she lost her case and 
felt abandoned and disbelieved by the service.  She indicated 
that she has suffered from depression and worry ever since.

The Veterans Benefits Administration Manual M21-1 (Manual 
M21-1) requires that "[i]n cases where available records do 
not provide objective or supportive evidence of the alleged 
in-service stressor, it is necessary to develop for this 
evidence."  Manual M21-1, Part III, 5.14(b)(3) (April 30, 
1996).  As to personal assault PTSD claims, Manual M21-1, 
Part III, 5.14(c) indicates that a specific letter for the 
development of those claims must be provided to the veteran, 
as it was in this case.  The record also indicates that the 
applicable service records, to include her personnel records, 
were obtained.

The veteran's service medical records included the report of 
the September 1982 entrance examination.  There were no 
complaints of a psychiatric nature and the examination was 
within normal limits.  In March 1985, the veteran submitted a 
statement in rebuttal to the proposed Medical Evaluation 
Board finding of unfitness for duty.  She described her job 
in the mess hall and indicated that she could no longer 
engage in this work because of her bad back.  She said that 
her performance was not as good as it had been due to her 
back disorder.  On December 10, 1985, she was referred for a 
psychological evaluation of her continued back pain.  She 
stated that she had enjoyed her service time and was upset 
that her physical injuries were curtailing her Naval career.  
The mental status examination found that she was pleasant, 
alert and cooperative.  Her mood was euthymic and her affect 
was appropriate.  There were no signs of organicity.  Her 
intelligence was in the high normal range and her speech was 
normal and goal directed.  There was no indication of 
hallucinations or suicidal or homicidal ideation.  There was 
no Axis I diagnosis proffered.

The veteran's personnel records revealed that she was 
afforded a Medical Evaluation Board in March 1985.  This was 
done in order to determine her fitness for duty following a 
back injury.  While the veteran conceded at the time that her 
job performance had deteriorated since the injury, she made 
no mention of any sexual harassment.  There is also no 
evidence that she ever filed any charges against her superior 
officer.  

VA afforded the veteran an examination in December 1996.  She 
indicated that she had brought a superior officer up on 
charges for sexual harassment.  After an incident where he 
reportedly fondled her, she struck him and he hit her in the 
face.  However, she indicated that she had lost her complaint 
against him.  She also reported that her father had been 
physically abusive, punishing her with an electrical cord.  
Her first two husbands had also been physically abusive.  In 
fact, at the time of this examination, she was living in a 
battered woman's shelter.  She stated that she was worried 
that her husbands would find her; she was distracted and 
unable to work.  She described having episodes of depression, 
accompanied by trouble getting out of bed and maintaining 
personal hygiene.  She had ruminative thoughts of her fears 
and failures.  She also described suffering from nightmares, 
restless sleep, feelings of detachment and estrangement, a 
restricted affect, irritability, outbursts of anger, 
difficulty concentrating and hypervigilance.  She commented 
that she was afraid to sleep for fear of who might come to 
get her.  The examiner commented that her stress disorder was 
likely due to her chronic physical abuse at the hands of her 
husbands which  had triggered memories of abuse by her 
father.  

The mental status examination noted that the veteran spoke 
without evidence of a thought disorder, although she provided 
elaborate details which were not altogether relevant at 
times.  There was no indication of any psychotic thought 
content.  She was intermittently cheerful during the 
interview but she appeared to be dysphoric.  She was able to 
provide abstract interpretations.  The Axis I diagnoses were 
major depression and PTSD.  The examiner opined that "[t]he 
patients symptoms of post traumatic stress are not directly 
related to events associated with military service."

Private outpatient treatment records developed between 
September 1996 and January 1997 noted the veteran's 
complaints of nervousness, insomnia, nightmares, and shaking 
of the body and hands.  The diagnosis was adjustment disorder 
with significant anxiety component.  VA records developed 
between December 1997 and March 1998 were also associated 
with the claims folder.  On December 5, 1997, she noted that 
she never stays anywhere too long, but is constantly moving.  
On December 12, the clinician noted that the veteran seemed 
to meet the criteria for PTSD, which seemed related to 
reported sexual harassment in the military.  It was commented 
that her life had been affected ever since.  On March 6, 
1998, she was diagnosed with dysthymia.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD is not 
warranted.  The medical evidence of record does show that 
PTSD had been diagnosed.  This diagnosis was made at the time 
of the December 1996 VA examination and in VA outpatient 
treatment records.  However, a question arises as to whether 
the veteran has provided supportive evidence that her claimed 
non-combat inservice stressor actually occurred.  She has 
claimed that she was sexually harassed in service by her 
superior officer, which she stated caused her to develop PTSD 
symptoms.  The evidence of record, however, does not support 
a finding that this inservice stressor occurred.  There is no 
record, despite her statements, that formal charges were ever 
filed.  The personnel records make no reference to any case 
against her superior officer.  In fact, at the time of the 
Medical Evaluation Board in March 1985, she made no mention 
of any sexual harassment playing a role in her reduced 
performance; rather, she stated that this had been caused by 
her back complaints.  During the VA examination, while 
referring to the claimed sexual harassment, she also 
described being physically abused by her father and by two 
husbands.  The examiner at that time indicated that her 
chronic stress was most likely related to this physical 
abuse; it was opined that her PTSD symptoms were not directly 
related to her military service.  The Board notes that the 
clinician in the December 1997 VA outpatient record did note 
that her symptoms seemed related to her inservice harassment; 
however, no medical basis for this conclusion was provided, 
nor is there any indication that her long history of physical 
abuse was taken into account.  Therefore, it is concluded 
that the veteran has not established that the claimed 
inservice stressor actually occurred.  As a consequence, 
there is no confirmed inservice stressor to which to relate 
her PTSD symptoms.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.



II.  Entitlement to an increased 
evaluation for residuals of an injury to 
the thoracic spine

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was initially awarded service connection for the 
residuals of an injury to the thoracic spine in 1986.  This 
disorder was assigned a 10 percent disability evaluation 
under diagnostic code 5291, effective May 22, 1986.

The veteran was afforded a VA examination in April 1995.  At 
that time, she complained of pain between the shoulder 
blades, which was aggravated by lifting, prolonged standing 
and cold and damp weather.  The examination revealed 
paravertebral muscle spasms and tenderness over the 
paravertebral muscles and over the spine.  There were no 
postural abnormalities or fixed deformities.  Range of motion 
of the back was as follows:  forward flexion was to 30 
degrees; extension was to 20 degrees; lateral flexion was to 
30 degrees bilaterally; and rotation was to 20 degrees 
bilaterally.  She complained of pain on forward flexion.  An 
x-ray was negative.  The diagnosis was myofascial pain 
syndrome dorsal spine.  A February 1996 VA examination of the 
cervical spine was negative.

VA re-examined the veteran in December 1996.  She complained 
of pain in the neck whenever she would bend backwards; she 
also noted weakness of the muscles of the neck.  The physical 
examination noted that her neck was slightly flexed with 
prominence of the C6-7 area.  No essential scoliosis was 
present.  Range of motion studies showed 28 degrees of 
flexion; 25 degrees of extension; 28 degrees of right lateral 
flexion and 34 degrees of left lateral flexion; and rotation 
to the left of 40 degrees, with pain in the upper thoracic 
area and of 46 degrees to the right.  The lumbar spine 
displayed 80 degrees of forward flexion; extension of 28 
degrees; lateral flexion of 40 degrees bilaterally; and 
rotation of 22 degrees on the left and of 24 degrees on the 
right.  Neck muscle strength was 4+/5 with marked atrophy.  
She was tender over C2, C4-5, T2, T4 and T6-7.  There were no 
sensory deficits noted.  A CT scan and x-rays were negative.  
The diagnosis was chronic neck and upper back pain.  

A July 2000 VA examination noted the veteran's complaints of 
chronic cervical, dorsal and lumbar pain.  This pain would 
occasionally radiate.  She also complained of occasional 
soreness, tenderness, muscle cramping and spasms into the 
cervical and dorsal spinous muscles around the scapula.  The 
physical examination found that the veteran could ambulate 
without difficulty.  She was tender and sore over the spinous 
muscles of the neck and back with some spasms noted around 
the dorsal spine.  She could rotate her neck to 60 degrees 
bilaterally and could flex and extend it to 40 degrees with 
pain at the extremes of motion.  An x-ray of the thoracic and 
cervical spines was within normal limits.

In December 2000, the veteran was afforded another VA 
examination.  She was tender over the cervical, dorsal and 
lumbar spines.  There was no increased kyphosis or scoliosis.  
Rotation of the neck was to 50 to 60 degrees; and flexion and 
extension were to 40 degrees with pain at the extremes.  
Lumbar flexion was to 80 degrees with pain at 70 to 80 
degrees; bending and rotation were to 30 degrees with pain at 
the extremes.  There were no neurological problems noted.  X-
rays of the dorsal and lumbar spines were normal; the 
cervical x-ray showed slight narrowing at the C5-6 interspace 
in the lateral view, although this finding was of unknown 
clinical significance.  The diagnosis was residuals of injury 
to the cervical, dorsal and lumbar spines.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).  In the instant case, it is 
noted that the veteran's thoracic spine condition has been 
rated as analogous to a lumbar disorder, pursuant to 
38 C.F.R. Part 4, Codes 5292 and 5295 (2000).

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent for 
the service-connected thoracic spine injury residuals is not 
warranted.  Although this disability of the thoracic spine 
has been evaluated analogously to a lumbar spine disorder, it 
is at least highly doubtful  whether the thoracic spine 
injury should be rated other than under diagnostic code 5291, 
particularly when service connection for a lumbar spine 
disability has specifically been denied.  Diagnostic code 
5291 provides for a maximum rating of 10 percent.  The Board, 
however, will address solely the issue of entitlement to 
rating greater than 20 percent, and there is clearly no basis 
for such a schedular rating because thoracic spine disorders 
are generally precluded from such awards by regulation.  
(There is no finding of ankylosis or a vertebral deformity.)

The RO declined referral of the appellant's claim seeking an 
increased rating for her thoracic injury residuals on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) when it last adjudicated the case by supplemental 
statement of the case in June 1998.  The Board agrees as it 
does not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
this disability is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's thoracic injury residuals 
warrant entitlement to increased compensation for the level 
presently assigned under the schedular criteria and hence, it 
does not appear that he had "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for this disability.  Moreover, there is no 
specific evidence of "marked interference" in employment as 
a result of this disability, standing alone, beyond that 
contemplated by the regular schedular standards.  

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.

ORDER

Service connection for PTSD is denied.

An increased evaluation for the service-connected thoracic 
spine disorder is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

